DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. US Patent Application Publication 2014/0184880.
st-3rd embodiments, see figures 1-3) comprising sequentially, from an object side to an image side, a first lens group (e.g. first lens I & second lens II) and a second lens group (e.g. third lens III and/or fourth lens IV), the first lens group comprising a first lens (e.g. I) and a second lens (e.g. II); the second lens group comprising at least a third lens (e.g. III or IV); a filter (e.g. bandpass filter V) being provided between the second lens group and the image side (paragraph [0047] see figures 1-3),  wherein the filter is an infrared (IR) filter, which band-passes light in IR band and cuts off light in other bands (paragraphs [0023 & 0047] “bandpass filter V may be an infrared (IR) pass filter”); and satisfying: 0.5<R1/R2<1 (using the values in tables 4-6 R1/R2=0.58, 0.69 and 0.78, respectively), and 1<DT12/DT21< 1.3 (implicit given size of the curved/optical areas and flat areas of surfaces 2* and 4* in figures 1-3), wherein a number of lenses with focal power in the camera lens assembly is less than or equal to four (see figures 1-3).
Regarding claim 6 Ahn discloses the camera lens assembly according to claim 1, as set forth above.  Ahn further discloses wherein 1<DT11/DT21<1.5 (implicit given size of the curved/optical areas of surface 1* versus the curved/optical areas and flat areas of surface 4* in figures 1-3).
Regarding claim 15 Ahn discloses the camera lens assembly according to claim 1, as set forth above.  Ahn further discloses wherein a stop (e.g. aperture diaphragm S1) is disposed to the object side of the second lens (paragraph [0047] “S1 may be provided between the first lens I and the second lens II” see figure 1-3).

Claims 1-2, 4, 6-7, 9 and 13 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Shih US Patent Application Publication 2016/0299316.
Regarding claim 1 Shih discloses a camera lens assembly (title e.g. 2nd-3rd embodiments figures 2A & 3A lens modules 2 & 3) comprising sequentially, from an object side to an image side, a first lens group (e.g. first & second positive diopter lenses 10 & 20) and a second lens group (e.g. negative diopter 
Regarding claim 2 Shih discloses the camera lens assembly according to claim 1, as set forth above.  Shih further discloses wherein, the first lens (e.g. 10) has a positive focal power (abstract “first positive diopter lens”), the object side surface of the first lens (e.g. first lens surface 11) is a convex surface (see figures 2A & 3A), and the image side surface of the first lens (e.g. second lens surface 12) is a concave surface (see figures 2A & 3A); the second lens (e.g. 20) has a positive focal power or a negative focal power (abstract “second positive diopter lens”); at least one of the first lens and the second lens is a glass lens (Tables 2 & 3 both note that the 10 is glass); and the third lens (e.g. 30) has a negative focal power (abstract “negative diopter lens”) and an object side surface of the third lens (e.g. fifth lens surface 31) is a concave surface (see figures 2A & 3A).
Regarding claim 4 Shih discloses the camera lens assembly according to claim 1, as set forth above.  Shih further discloses wherein -1.2<F1/F2<-0.6 (using the values in Tables 2 & 3 F1/F2=-0.65 & -0.83, respectively).
Regarding claim 6 Shih discloses the camera lens assembly according to claim 1, as set forth above.  Shih further discloses wherein 1<DT11/DT21<1.5 (implicit given rays seen in figures 2A & 3A and power of lenses).
CT/TTL<0.5 (using the values in Tables 2 & 3 CT/TTL=0.41 & 0.33, respectively).
Regarding claim 9 Shih discloses the camera lens assembly according to claim 1, as set forth above.  Shih further discloses wherein 0.3 <CT2/CT1<0.8 (using the values in Tables 2 & 3 CT2/CT1=0.48 & 0.64, respectively).
Regarding claim 13 Shih discloses the camera lens assembly according to claim 1, as set forth above.  Shih further discloses wherein the first lens group has a positive focal power (using the values in Tables 2 & 3 F1=2.37 & 2.60, respectively), and the second lens group has a negative focal power (using the values in Tables 2 & 3 F2=-3.62 & -3.12, respectively).  

Response to Arguments
Applicant’s arguments with respect to prior art claim rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                              August 18, 2021